DUGGAN, J.,
dissenting: RSA 281-A:44, I (1999) requires that if a claimant prevails in an appeal pertaining to the amount of benefits payable under RSA chapter 281-A, the claimant shall be entitled to “interest at the rate of 10 percent per year on that portion of any award the payment of which is contested.” The statute does not specify whether interest may be awarded on medical expenses that were not paid out-of-pocket by the claimant. The interpretation of a statute is ultimately a question of law for this court. See Gaucher v. Cold Springs RV Corp., 142 N.H. 299, 301 (1997). In determining the legislature’s intent, “we will focus on the statute as a whole, not on isolated words or phrases.” Snow v. American Morgan Horse Assoc., 141 N.H. 467, 471 (1996).
The overriding purpose of the Workers’ Compensation Law is remedial. See Appeal of Brown, 143 N.H. 112, 119 (1998). Rather than being designed to punish employers, the purpose of workers’ compensation is to compensate individuals and to make them whole. Awarding interest on medical expenses that have not been paid out-of-pocket by a claimant does not further this goal, because the reason for awarding interest is to compensate for the loss of the use of money. See Galloway v. Chicago-Soft, Ltd., 142 N.H. 752, 761 (1998).
In Corson v. Brown Products, Inc., 119 N.H. 20 (1979), we recognized that awarding interest to a claimant who never paid the medical bills would result in a windfall to the claimant. In Corson, we denied a claimant’s request for interest on medical bills which were previously paid by Blue Cross and Blue Shield, the employer’s group carrier. See id. at 27. It is possible to distinguish Corson from the present case because in Corson, the bills were timely paid by Blue Cross and Blue Shield while here, the bills were not paid until the end of litigation. Corson’s holding does not, however, turn on this difference. Rather, the underlying rationale in *263Corson is broader; that is, whether a “principle of justice or equity would be served” by giving a claimant an interest payment when the services were previously paid for by the employer’s group insurance. Id. Likewise, in this case providing interest to the claimant on unpaid medical bills fails to serve any principle of justice or equity.
This court’s decision in Appeal of Rainville, 143 N.H. 624 (1999), does not affect our holding in Corson. Appeal of Rainville holds that in another section of the Workers’ Compensation Law, the term “award” includes medical benefits. See id. at 628. For purposes of calculating interest, Corson also held that medical benefits are implicitly included in the term “award,” but only when the claimant pays the bills, not when the employer or its insurance carrier does so. See Corson, 119 N.H. at 27. Affirming the decision of the compensation appeals board in this case would be consistent with Corson.